DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant had elected fig. 21 for the species on 2/2/22.

    PNG
    media_image1.png
    358
    822
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “a return flow path” in claim 14 is unclear. Is this different from the antecedent return flow path in claim 1?

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24, 27, 30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites “a flow path which includes the filter A and the filter B arranged in series and extends from the inlet portion to the outlet portion,” which means filter B is functionally downstream of filter A. Claim 24, as now amended, also recites the pore sizes of filters A and B; filter B having larger pore size than that of filter A. Also, pore size of filter B can be even greater than that of filter C. These appear new matter because the examiner failed to find support in the 135-page specification. 
Similarly, pore sizes in claims 27 and 30 – no support found.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 8, 10-12, 14 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al (US 10,429,738) in view of WO 201/043697, and with further evidence from Ly, et al (2015/0144557), EP 2008974 and Corson (US 3,551,203)
	Claim interpretations: Claims are considered under the broadest reasonable interpretation in the light of the specification. Accordingly, the following mapping drawings represent independent claims 1, 23 and 24:
Claim 1: 

    PNG
    media_image2.png
    171
    1092
    media_image2.png
    Greyscale

Claim 23: 

    PNG
    media_image3.png
    160
    602
    media_image3.png
    Greyscale

Claim 24:

    PNG
    media_image4.png
    178
    891
    media_image4.png
    Greyscale

Nakata (earlier publication date of 3/30/2017) teaches plurality of filters including at least one polyimide membrane: col. 43, lines 10-16. The teaching includes recirculating the liquid (“passing plurality f times”), which implies a return flow path around those filters (filters A) through which the liquid is recirculated.  The polyimide has imidization ratio 1.5 (Table 1). Nakata also suggest using other filters like 20 nm polyamide and 3 nm polyethylene (col. 60). 
Nakata also teaches that the filters are cartridges, which implies that they have a housing and are wound around a core. See pleated form in col. 20 lines 45-50 and cartridge at col. 41 lines 5-8. Alternately, having the filters made into a usable form like a spiral wound or pleated cartridge in a housing would have been obvious to one of ordinary skill in the art.
	Applicant’s disclosure, [0034] – [0038] and [0027], describes the pores and pore formation in the polyimide membrane, which has substantial similarity in the teachings of Nakata. See col. 40 line 6-25 for substantially spherical cells/pores; pore diameter of spherical pores in col. 38 lines 15-20 and 30-35; diameter of particles forming the pores in columns  27 and 28, including the d25/d75 rations, and the “communicating pores” in col. 38, lines 35-67, col. 51 lines 18-22 and columns 51-54. Thus the polyimide membranes in applicant’s claims are the same as in the Nakata reference. Communicating pore size range 1-200 nm (col.53, lines 28-33). Thus applicant’s filter A and the polyimide filter taught by Nakata are the same.
Teaching of Nakata does not have some of the details of special arrangements of the plurality if filters. The WIPO teaches such arrangements for the filtration of organic solvents (see rejection 2 below). Therefore, it would have been obvious to one of ordinary skill in the art to use the teaching of WIPO and common sense in the teachings of Nakata because one would look up relevant literature for obtaining missing information. Also rearrangements of parts (filters) would have been prima facie obvious (unless otherwise shown) – MPEP 2144.04.
	Further details for the rejection are similar to rejection 2 below, which are incorporated herein.
	
Claims 1, 2, 4-6, 8, 10-12, 14 and 23-32 are rejected under 35 U.S.C. 102(a1) as anticipated by WO 201/043697, or in the alternative, under 35 USC 103 as being unpatentable over the combination of WO 201/043697 and Nakata et al (US 10,429,738).

    PNG
    media_image5.png
    378
    558
    media_image5.png
    Greyscale

The WIPO publication to Kamimura, as is seen in the figure, teaches a closed cycle filtration system having a tank (1), return loop (60), and plurality of filters therebetween. Filter 40 is described as multiple filters having a microfiltration membrane (50 nm or more pore size) and further membranes with pore size 20 nm or less, preferably 1-15 nm, or 1-12 nm, and are made of polyamide, polyimide or fluoropolymer (details on pages 8- 9 of the attached English translation). Filters 32 and 34 are ion exchange filters, particularly, cation exchange with acid groups, for removal metal ions, both upstream and downstream of filter 40. They are also made of polyimide or polyamide-imide (page 8).Number of filters 40: WIPO teaches filter 40 as plurality of filters of varying pore size. That is, filter 40 includes filters of pore size 1-15 or 10-12 nm, and coarse filters having pore sizes 50 nm or more.
Positioning of the filters: MPEP 2144.04-VI makes rearrangement or positioning of parts as prima facie obvious. It is common knowledge and obvious to one of ordinary skill that coarse filters are placed upstream of fine filters to efficiently capture particles of various sizes. Thus arranging filters in decreasing size in series from upstream to downstream is obvious. Placing a finer filter upstream and a coarser filter downstream is unproductive because the coarser filter becomes useless and the finer filter plugs up faster – common sense.
Location of a recirculation line with respect to a coarser filter: while the WIPO shows the tank as upstream of all filters in the recirculation loop, it would have been obvious to one of ordinary skill to place coarser filters upstream of the recirculation loop to avoid (1) particulate matter back-flowing into the tank, and (2) reduce the pumping volume and pressure in recirculation to a minimum necessary to provide the minimum hold-up required, while keeping the fluid clean. More evidence to such arrangements provided further below.
Filter 50 is for organic impurities removal, which are characterized as having smaller pores (3nm or less), and other details (see pages 9-11). This and other filters also have hydrophilic groups (example, cellulose in filter 50; acid groups in filters 32 and 34, carboxy group in filter 40).
Thus the filters A, BD, and BU are covered by this WIPO reference. 
For claim 2, the imidization ratio (which determines  the degree of which the polyimide is formed) is not taught by WIPO, but as seen in Nakata, it can be 1.5 (col. 24 lines 33-38, col. 60, line 45 and table 1).  It would have been obvious to one of ordinary skill to look up the literature for missing information, if such information is deemed relevant for making and using the apparatus of WIPO.
Additional limitations in the dependent claims:
	Filter pore size in decreasing order downstream; BD pore size smaller than 20 nm, BU pore size >20 nm – when filters are in series, downstream filters would have smaller pore sizes than the upstream – common sense, in addition to the teachings of the references (see Ly, examples and claims; WO’697). 
	BD having PE, nylon or PTFE – Nakata and WO’697.
	BD with IX resin or hydrophilic groups – all references.
	Tank in series: see WO.
	Filter C upstream of tank : WO’697 teaches a recirculation tank10, which means it is upstream of the plurality of filters, as well as downstream. Also, location of the tank and the filters is prima facie obvious – see rearrangement of parts – MPEP 2144.04.  Providing coarse filters upstream of tanks (eg. EP 2008974 – figures), or providing intermediate tanks (Corson – figure) in filtration systems are well-known. Therefore providing filter C upstream of the tank is not patentable unless otherwise shown.
	Other types of filters as in claims 28 and 31: WO’697 teaches such filters, and so does Ly. Ly teaches the filter system for filtering organic liquids with metal and other contaminants, and include IX and fluorocarbon filter with amide and sulfonic acid functional groups – abstract, figures, examples, claims. The choice of the filters would have been obvious to one of ordinary skill based on the liquid to be filtered and the contaminants to be removed, and therefore, these claims are not inventive. 
General: applicant’s claims are directed to arrangements of multitudes of filters and tanks. As is clear, there as many possible combinations possible, which are obvious to one of ordinary skill. The examiner respectfully submits that none of such combinations are patentable in the light of the teachings of the cited references, unless otherwise shown with appropriate evidence. Combining the known filter elements from the prior arts according to known methods would have produced only predictable results. The functions of the filters in such combinations are not changed. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777